McDonald J.
By the Court. delivering the opinion.
The counsel for plaintiff in error moved in the Court below, for a new trial on the several grounds of exception *269made by him to the rulings and decisions of the presiding Judge during the progress of the trial, and because the verdict of the jury was contrary to and against the weight of evidence, and because it was contrary to law and the charge of the Court.
[1.] We think the Court below erred in deciding, that M. M. Pettitt was a competent juror. The counsel for defendant below, proposed to swear him as to his competence, when the juror rose from his seat and said that he “had been employed by McLaren and was afraid he could not do him justice.” The Court without further examination pronounced hitn a competent juror. He certainly had a prejudice or bias resting on his mind against the defendant, and it is as important in civil as in criminal cases that the rights of the parties should be determined by impartial jurors.
Jurors on both the civil and criminal side of the Court, must be “omni eccceptione majores.” It is not just that a suitor’s cause should be submitted for trial to his personal enemy, or one who will allow his prejudices to control him_
[2.] Special pleadings are prohibited by the laws of this State. The defendant must make his answer, which may contain as many several matters as the defendant may think necessary for his defence. They may be inconsistent or contradictory, and the defendant’s answer to the plaintiff’s petition shall be sufficient to carry the cause to the jury without a replication or other proceeding. Gobb, 486, 488. if a plea in abatement be filed, it may be replied to, and the usual course under the English practice pursued in relation thereto; but what are termed issuable pleas, goto the jury as defences to the action, and make the issue on the petition, and are to be tried in that way, without a distinct issue thereon.
[3.] The testimony of the witness, Rutherford, as to the proposition made by plaintiff to settle by delivering goods to the defendant, was admissible evidence to the jury. The question is as to its admissibility, and not as to its effect. It *270is certainly admissible, and when in connection with other circumstances in proof, as having some influence in establishing the quo animo, with which the attachment was issued, although, the proposition was not made until after the attachment had been issued but before the levy.
[4.] By the same witness the plaintiff proved that there was an order passed by the proper Court to sell the attached goods. The testimony was properly received. The attachment was returnable to the Inferior Court, and the presumption is that the order to sell was passed by that Court, and if returned, that it was returned to the office of the Clerk of that Court. The records and files of the Inferior Court were searched for the order and it could not be found. There was an appeal to the Superior Court and a partial search was made for it, in the Clerk’s office of that Court and it was not found there. It was not a paper, or file, however, which the Clerk of the Inferior Court should have transmitted with the appeal.
[5.] The testimony of Cowdrey as to the value of the stock of goods in the fall pievious to the levy of the attachment, ought not to have been admitted by the Court. It could not elucidate the issue, and could form no criterion, from which a judgment of the value of the same stock in the May afterwards could be formed.
[6.] The evidence given by Hull, in regard to the propositions made by Birdsong, to settle the debt prior to and after the issuing of the attachment, were admissible in evidence.' The parts of the evidence must be considered as making a whole, and the entire evidence of the plaintiff, after proof of the issuing of the attachment, must be considered as directed to the establishment' of the want of probable cause for the issuing of it. Every fact or circumstance tending to prove, on the one hand, that there was no necessity for the issuing of the attachment, and a motive operating upon the plaintiff in attachment, other than a purpose to secure or collect his debt, may be given in *271evidence to establish the want of probable cause for issuing the attachment; as that the stock of goods had not been removed; that no attempt had been made to remove them; that one of the defendants was there, openly and in a condition that the ordinary process of law might have been served upon him and that bail might have been required of him. Cobb, 483. That before the attachment was issued, before the debt became due, a proposition was made to deliver goods to the plaintiff in payment, or to be sold at auction until paid, and the rejection by the plaintiff of the proposition, and similar offers and rejections after the issuing of the attachment. On the other hand, the plaintiff in attachment may offer in rebuttal, facts and Circumstances to counteract the force and effect of the proof against him; as that one of the defendants had actually removed from the State and carried his individual moveable property; that, before he issued the attachment, he sought the best professional advice, stating fully all the facts of his case, and that he pursued the advice when it was obtained, &c. We must not be understood as holding that a creditor is to be condemned for rejecting any proposition made by his debtor, which others might deem reasonable and just, and which they, if in his place, would probably have accepted. He has a right in ordinary cases to refuse absolutely, without assigning a reason. But a legal contract between debtor and creditor, is the law of both. The creditor has no right to demand his .debt until it becomes due. That is his bargain. The debtor has no right to remove his property and himself beyond the jurisdiction of the State, before the debt is due, to imperil its collection. That is his bargain. If he do, or he be in the act of doing it, so that his person cannot be arrested, to be amenable to the ordinary process of law, then his property may be attached; but if he be in the act of removing with his property, but the ordinary process of law may be served upon him, the debt not being due, the creditor may require bail of him. The right and *272obligation are mutual and the law affords stringent remedies to secure the right and enforce the obligation. If the debtor subjects himself to the operation of the remedy, it is his voluntary act and he ought not to complain, if it be pursued in the terms of the law. The creditor must be assured that his debtor has subjected himself to this rigorous process, before he resorts to it — for if he uses it without the existence of probable cause for doing so, the law imputes to him a motive of oppression and wrong, for which his debtor has a remedy. If he uses a more stringent remedy, which tends to the great damage of the debtor, when he is only entitled to a less injurious remedy, and he adopts it intentionally and for the purpose of wrong, it is a matter to be weighed and considered in the case. Hence, the testimony must be regarded by the Court as tending to establish, on the one hand, the absence of probable cause, and, on the other, its existence, and it is admissible or inadmissible as it tends to prove the issue.
If the proposition of McLaren to purchase produce at loto commissions, was, as we interpret in this relation, to purchase at lower commissions than others, so as to show that it could proceed from motives of personal kindness to the plaintiffs, it ought to have been admitted as tending to repel the inference of malice in suing out the attachment.
[7.] The proposition made by Sledge, who had removed from the State and was residing in Alabama, to secure the debt, and made after the attachment had been levied, ought not to have been received.
We think the testimony of Reid as to the value of the goods, he having been clerk and conversant with the business, was admissible; and also his evidence as to the proposition of Birdsong, made to McLaren, to turn over goods to settle his debt.
As the case goes back for trial, we pass no judgment upon the verdict rendered in the cause, whether it be against *273the weight of evidence or contrary to the charge of the Court.
Judgment reversed.